                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

CHARMANE SMITH,                           )
                                          )
              Plaintiff                   )
                                          )       1:18-cv-00461-GZS
v.                                        )
                                          )
ATHENAHEALTH, INC.,                       )
                                          )
              Defendant                   )

                  RECOMMENDED DECISION AFTER REVIEW
                      PURSUANT TO 28 U.S.C. § 1915(e)

       In this action, Plaintiff alleges Defendant sent Plaintiff bills for medical services

Plaintiff did not receive and did not eliminate the debt after Plaintiff disputed the debt.

(Complaint, ECF No. 1.)

       Plaintiff filed an application to proceed in forma pauperis (ECF No. 4), which

application the Court granted. (ECF No. 6.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate.         28 U.S.C. §

1915(e)(2).

       Following a review of the complaint, I recommend the Court dismiss Plaintiff’s

complaint.

                                  STANDARD OF REVIEW

       The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or
malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim, Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).




                                              2
                                        FACTUAL BACKGROUND 1

          According to Plaintiff, Defendant sent three bills for podiatry services Plaintiff did

not receive. Plaintiff called Defendant twice and mailed two dispute letters, but Defendant

did not eliminate the debt. Defendant threatened to send the bills to collections, and

Plaintiff is concerned the referral to collections could damage Plaintiff’s credit rating.

(Complaint at 5.)

          Plaintiff cites four statutes as the bases for the claim: (1) Fair Credit Billing Act; (2)

Fair Credit Reporting Act; (3) Americans with Disabilities Act; and (4) False Claims Act

(alleging Medicaid billing fraud). (Id. at 4.)

                                                 DISCUSSION

          1. Fair Credit Billing Act

          Through the Fair Credit Billing Act (FCBA), Pub. L. No. 93-495, 88 Stat. 1511

(1974) (codified at 15 U.S.C. §§ 1666 – 1666j), Congress amended the Truth in Lending

Act (TILA) to “protect the consumer against inaccurate and unfair credit billing and credit

card practices.” 15 U.S.C. § 1601(a); Krieger v. Bank of Am., N.A., 890 F.3d 429, 433 (3d

Cir. 2018). The FCBA applies only to “open-end consumer credit plans.” 15 U.S.C. §

1666 (referencing TILA § 1637). Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 880 (9th

Cir. 2011); Stroman v. Bank of Am. Corp., 852 F. Supp. 2d 1366, 1374 (N.D. Ga. 2012).

Plaintiff has not alleged facts that would support a finding that the claim concerns an open-

end consumer credit plan. Plaintiff, therefore, has failed to state a claim under the FCBA.


1
    The facts set forth herein are derived from Plaintiff’s complaint.


                                                        3
        2. Fair Credit Reporting Act

        The Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681s-2(b), requires that one

who reports to credit reporting agencies do not report inaccurate information and that the

person or entity undertake “specific duties in the event of a dispute over furnished

information.” Chiang v. Verizon New England Inc., 595 F.3d 26, 35 (1st Cir. 2010). A

person or entity that willfully or negligently fails to comply with the FCRA could be liable

to the consumer. 15 U.S.C. §§ 1681n(a), 1681o(a), 1681p. For example, a furnisher2 of

information can be liable to a consumer if, after receiving notice from a credit reporting

agency of a consumer dispute, the furnisher fails to investigate the dispute, review all

relevant information provided by the reporting agency, and report the result to the reporting

agency or to all relevant reporting agencies, depending on whether the report verifies or

corrects the disputed information. Chiang v. Verizon New England Inc., 595 F.3d 26, 35 –

36 & n.8 (1st Cir. 2010).

        Here, Plaintiff has not alleged any facts that would support a claim that Defendant

provided inaccurate information to a credit reporting agency, or that Defendant failed to

review and report in response to notice of a dispute from a reporting agency. In fact,

Plaintiff evidently disputes a debt that has not yet been referred to a credit reporting agency.

Plaintiff thus has not asserted an actionable claim under the FCRA.




2
 “Any person with relevant data about a consumer’s financial activity may voluntarily provide it to a CRA,
but ‘[t]he most common ... furnishers of information are credit card issuers, auto dealers, department and
grocery stores, lenders, utilities, insurers, collection agencies, and government agencies.’” Chiang, 595
F.3d at 35 (quoting H.R. Rep. 108–263, at 24 (2003)).

                                                    4
       3. Americans with Disabilities Act

       The Americans with Disabilities Act (ADA) “forbids discrimination against persons

with disabilities in three major areas of public life: employment, which is covered by Title

I of the statute; public services programs and activities, which are the subject of Title II;

and public accommodations, which are covered by Title III.” Bd. of Tr. of Univ. of Ala. v.

Garrett, 531 U.S. 356, 372 (2001). Plaintiff has not alleged sufficient facts to establish

any of the elements necessary to sustain a claim under the ADA.

       4. False Claims Act, Medicare / Medicaid Fraud

       “In alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). In an action asserted under the False

Claims Act, “if Rule 9(b) is to be adhered to, some indicia of reliability must be given in

the complaint to support the allegation of an actual false claim for payment being made to

the Government.” United States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301,

1311 (11th Cir. 2002), cert. denied, 537 U.S. 1105 (2003) (emphasis in original) (cited

with approval in United States ex rel. Karvelas v. Melrose–Wakefield Hosp., 360 F.3d 220,

234 – 35 (1st Cir. 2004)). That is, “[e]vidence of an actual false claim is ‘the sine qua non

of a False Claims Act violation.’” Karvelas, 360 F.3d at 225 (quoting Clausen, 290 F.3d

at 1311). Plaintiff has not alleged any facts that would support a claim that Defendant

defrauded the federal government, or any other person or entity. Plaintiff, therefore, has

failed to assert an actionable claim under the False Claims Act for fraudulent billing under

the Medicaid program.



                                             5
                                       CONCLUSION

      Based on the foregoing analysis, after a review pursuant to 28 U.S.C. § 1915(e)(2),

I recommend the Court dismiss Plaintiff’s complaint.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge's report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

      Dated this 14th day of November, 2018.




                                             6
